Citation Nr: 0823820	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-37 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for service-connected major depressive disorder.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU rating) due to service-
connected disabilities.

3.  Entitlement to service connection for hypertension, to 
include as secondary to major depressive disorder.

4.  Entitlement to service connection for a cerebral aneurysm 
with resultant stroke, seizure disorder, and neurological and 
ophthalmologic complications, to include as secondary to 
major depressive disorder and/or hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board notes that the appellant requested a Travel Board 
hearing in connection with the current claims.  The Travel 
Board hearing was subsequently scheduled and held in March 
2008.  The appellant testified at that time and the hearing 
transcript is of record.

The issues entitlement to a total disability rating based 
upon individual unemployability (TDIU rating) due to service-
connected disabilities; entitlement to service connection for 
hypertension, to include as secondary to major depressive 
disorder; and entitlement to service connection for a 
cerebral aneurysm with resultant stroke, seizure disorder, 
and neurological and ophthalmologic complications, to include 
as secondary to major depressive disorder and/or hypertension 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 24, 2007, the veteran's major depressive 
disorder was productive of sleep disruption, irritability, 
lack of concentration, frustration, low mood, anxious and sad 
affect, poor motivation and anger.  Prior to April 24, 2007, 
the veteran's major depressive disorder was not productive of 
deficiencies in most areas due to such symptoms as 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
impairment of the veteran's thought processes or 
communication; lack of orientation to time, place, and 
person; impaired impulse control; or neglect of personal 
appearance and hygiene.

2.  Beginning April 24, 2007, the veteran's major depressive 
disorder is productive of reduced reliability and 
productivity due to such symptoms as increased social 
withdrawal; overall increase of intensity of irritability, 
low mood, flat affect, increased anxiety level, anger and 
outbursts of anger; and worsening depression.  The veteran 
conducts activities of daily living with his wife's 
motivation and support.

3.  The veteran's psychiatric disability has not resulted at 
any point in total impairment due to symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 50 
percent for major depressive disorder prior to April 24, 
2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 
(2007).
2.  The criteria for a disability evaluation of 70 percent, 
but not higher, for major depressive disorder beginning April 
24, 2007, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Evaluation

The veteran seeks an evaluation in excess of 50 percent 
disabling for service-connected major depressive disorder.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret 
examination reports in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2, 4.126.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 indicate impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
veteran's social and work situation.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).  

The veteran had a VA examination in June 2005.  Socially, the 
veteran reported that he went out to dinner once a week with 
his wife of 32 years and maintained good contact with his 
family.  He reported that he avoids crowds and is a loner.  
He also reported chronic insomnia, irritability and periodic 
outbursts of anger.  He had difficulty concentrating and 
reported that his inability to focus his attention interfered 
with his hobby of reading.  Mental status examination 
revealed that the veteran was neatly dressed and well 
groomed, friendly, informative, with normal speech and 
psychomotor functions.  His orientation, memory and 
intellectual cognitive functions are normal.  Mood was low 
and his affect was sad and anxious.  He complained of poor 
motivation.  There was no history of hallucinations or 
psychotic thinking.  He admitted to brief periodic thoughts 
of suicide but not suicide attempts.  He had no homicidal 
ideations.  Insight and judgment were very good.  The 
examiner diagnosed severe post-traumatic stress disorder and 
moderately severe major depressive disorder.  The examiner 
noted that the veteran had prominent symptoms of depression, 
manifested by a low mood, sad affect, poor motivation, 
thoughts of suicide and a low energy level.  The examiner 
also noted that the veteran had prominent symptoms of PTSD 
with very intense symptoms of reexperiencing the stressor, 
symptoms of increased arousal and a moderate level of 
avoidance behaviors.  The GAF assigned by the examiner was 
46.  

Addenda were provided in July and August of 2005.  The 
examiner noted that the veteran was treated in service for 
mild anxiety attacks, adjustment disorder, agitated 
depressive episodes and nervousness.  It was further noted 
that each of these disorders make up a component of the 
syndrome for major depressive disorder.  The opinion provided 
was that it was as likely as not that the veteran's major 
depressive disorder was related to his treatment for symptoms 
in service.  

In August 2005, the RO granted service connection for major 
depressive disorder with an evaluation of 50 percent 
effective April 28, 2005.  

In April 2006 the veteran was afforded a VA C&P examination.  
The veteran was noted not to socialize with friends.  He had 
no impairment of his thought processes or communication which 
were logical, linear, and goal-directed.  He showed no 
psychotic material and was oriented to time, place, and 
person.  He had fair judgment and no suicidal or homicidal 
ideation.  There were no abnormalities in his behavior.  The 
veteran's wife attended to all household chores and finances.  
The examiner diagnosed the veteran with PTSD and major 
depressive disorder secondary to PTSD and assigned a GAF 
score of 46.

In April 2007 the veteran was afforded a VA C&P examination.  
The veteran reported a decrease in his level of 
socialization, low mood, periodic suicidal ideation and 
overall worsening of depression manifested by persistent 
feelings of guilt, hopelessness, and helplessness.  The 
veteran reported that he had good hygiene.  Upon examination, 
the veteran was noted to have a "profound depressive 
presentation."  The veteran's symptoms were noted to be 
similar to those noted in April 2006; however, the veteran 
had increased symptoms of social withdrawal, overall increase 
of intensity of irritability, anger and outbursts of anger.  
It was noted that the veteran was able to carry out his 
activities of daily living with his wife's support and 
motivation.  It was noted that he was very depressed with 
very low mood and a flat affect.  His anxiety level was 
moderately high.  He had no history of hallucinations or 
delusions.  He denied current suicidal thoughts.  He 
complained of insomnia.  Insight and judgment were very good.  
The examiner noted that the veteran had no history of 
inappropriate behavior.  The examiner opined that the 
veteran's overall clinical picture was moderately worse when 
compared with the previous examination dated in April 2006.  
The examiner diagnosed the veteran with one psychiatric 
disorder only, severe major depressive disorder, and assigned 
a GAF score of 44.

In a letter dated in April 2008, Dr. A.G., provided a 
statement in support of an increased rating stating that the 
veteran's behavioral disturbances, social interactions, and 
substance abuse most nearly approximate the criteria for a 
rating of 70 percent disabling for the veteran's psychiatric 
disorder.  Dr. A.G. indicates that the veteran's psychiatric 
disorder has caused the veteran difficulty with employment, 
marital problems, and interpersonal problems.

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding for an 
evaluation in excess of 50 percent in this case prior to 
April 24, 2007 and in excess of 70 percent beginning April 
24, 2007.  VA treatment records indicate that the veteran's 
GAF has ranged from 44 to 46.  As noted above, GAF scores 
between 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
However, also noted above, GAF scores are not the sole 
measure of the severity of the veteran's major depressive 
disorder and must be considered along with all other evidence 
of record.

Treatment and examination records reveal that prior to April 
24, 2007 the veteran's major depressive disorder manifested 
no impairment of his thought processes or communication, 
which was logical, linear, and goal-directed.  The veteran 
showed no psychotic material and was oriented to time, place, 
and person.  He had fair judgment and no homicidal ideation.  
There were no abnormalities in his behavior.  He maintained 
his personal appearance and had normal memory and cognitive 
functions were normal.  The veteran's major depressive 
disorder manifested nightmares, sleep disruption, 
irritability, angry outbursts, lack of concentration, low 
mood, anxious and sad affect, poor motivation, frustration, 
and anger.  The veteran, although he avoided crowds, went out 
to dinner with his wife and could attend the movie theater.  
These symptoms more nearly approximate the criteria for a 50 
percent disability rating as the symptomatology reflects that 
the veteran has occupational and social impairment with 
reduced reliability and productivity.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  While the symptoms attributed to 
PTSD-reexperiencing the stressor, symptoms of increased 
arousal and avoidance behaviors-which were set forth in the 
June 2005 VA examination report have not been considered in 
connection with the evaluation, the Board has considered the 
other psychiatric symptoms referenced in the report in 
connection with the increased rating issue.  

Although occupational and social functioning is significantly 
affected, the record does not demonstrate that the veteran's 
symptomatology more nearly approximates the criteria required 
for a rating in excess of 70 percent prior to April 24, 2007.  
The evidence does not show symptoms such as impairment in 
judgment or thinking; obsessional rituals that interfere with 
routine activities; illogical, irrelevant, or obscure speech; 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance or hygiene.  Thus, the veteran is not 
entitled to a 70 percent evaluation prior to April 24, 2007.  
The evidence does not show symptoms such as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of closes relatives, own occupation, 
or own name.  Thus, the veteran is not entitled to a 100 
percent evaluation prior to April 24, 2007.

Treatment and examination records reveal that beginning April 
24, 2007 the veteran's major depressive disorder manifested 
increased social withdrawal, increased depression and an 
overall increase of intensity of irritability, anger and 
outbursts of anger.  The veteran's overall clinical picture 
was moderately worse then when compared with prior 
examinations and treatment.  The veteran was noted to have a 
"profound depressive presentation."  These symptoms more 
nearly approximate the criteria for a 70 percent disability 
rating as the symptomatology reflects an increase in severity 
of the symptoms such that the veteran has occupational and 
social impairment with deficiencies in most areas such as 
work, family relations, and mood.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434.

Although occupational and social functioning is significantly 
affected, the record does not demonstrate that the veteran's 
symptomatology more nearly approximates the criteria required 
for a rating of 100 percent.  Specifically, the evidence does 
not show symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; or memory loss for names of closes relatives, own 
occupation, or own name.  Thus, the veteran is not entitled 
to a 100 percent evaluation beginning April 24, 2007.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
major depressive disorder that would take the veteran's case 
outside the schedular criteria so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

The veteran was notified in a March 2006 VCAA letter that he 
could submit evidence showing his service-connected major 
depressive disorder had increased in severity.  The veteran 
was informed that evidence of an increase in severity could 
be submitted in the form of statements from his doctor 
containing physical and clinical findings, the results of 
laboratory tests or x-rays, and lay statements from 
individuals who could describe the manner in which the 
disability had become worse.  The veteran was told to inform 
the RO of dates of treatment at VA facilities so those 
records could be obtained, and that if he had not been 
recently examined or treated, he could submit his own 
statement indicating the frequency and severity of symptoms 
and additional disability caused by the conditions.  
Additionally, the Board points out that the veteran received 
this notice prior to the initial AOJ decision in this matter.  
Subsequently, the veteran was again notified of the above 
information in a letter dated in July 2007.

However, the Board notes that the March 2006 and July 2007 
VCAA letters fail to notify the veteran to provide 
information about the effect that worsening has on the 
veteran's daily life or about the general criteria applicable 
to increased ratings for major depressive disorder.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the veteran.  The 
Federal Circuit stated that requiring a veteran to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores, 22 Vet. App. at 48 
("[a]ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")(citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46. 

In this case, the Board finds that the presumption of 
prejudice, with respect to the information and evidence 
needed to substantiate an increased rating for a service-
connected psychiatric disorder, is rebutted.  The veteran was 
provided with the rating criteria for major depressive 
disorder in the November 2006 SOC.  The Board notes that the 
veteran's claim was readjudicated following notice of this 
information by way of June and October 2007 Supplemental 
Statements of the Case.  Based on the notices provided to the 
veteran, the Board finds that a reasonable person could be 
expected to understand from those notices, to include the 
notice letters, the rating decision and the statement of the 
case, what information or evidence was required for an 
increased rating to be granted.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The RO did not provide notice concerning 
effective dates before the unfavorable rating decision 
issued.  However, the presumption of prejudice is overcome as 
the RO sent a letter to the veteran in July 2007 that fully 
addressed the information necessary to establish an effective 
date.  Thereafter the veteran's claim was readjudicated in an 
October 2007 Supplemental Statement of the Case.  As the 
veteran was provided with notice and an opportunity 
thereafter to submit information and/or evidence, the 
fairness of the adjudication has not been affected and the 
presumption of prejudice is rebutted.   

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated September 1999 to April 2008.  The veteran 
submitted private treatment records of Dr. A.G., dated April 
2001 to the present, and was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in July 2005, April 2006, and April 
2007.  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

Entitlement to an evaluation in excess of 50 percent for 
major depressive disorder, prior to April 24, 2007, is 
denied.

Entitlement to a 70 percent evaluation for major depressive 
disorder from April 24, 2007, but no higher, is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The veteran seeks entitlement to a total disability rating 
based upon individual unemployability (TDIU rating) due to 
his service-connected disabilities; entitlement to service 
connection for hypertension, to include as secondary to major 
depressive disorder; and entitlement to service connection 
for a cerebral aneurysm with resultant stroke, seizure 
disorder, and neurological and ophthalmologic complications, 
to include as secondary to major depressive disorder and/or 
hypertension.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. § 
5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  At the hearing before 
the undersigned Veterans Law Judge in March 2008, the veteran 
testified that immediately after service he was treated for 
hypertension while a student at the University of Cincinnati 
in Cincinnati, Ohio.  A review of the claims folder reveals 
that these medical records have not been associated with the 
claims folder.  Accordingly, the claim must be remanded for 
attempts to be made to obtain these records after appropriate 
consent has been obtained from the veteran.  In addition, the 
record should also be updated to include any recent VA 
treatment records.  38 C.F.R. § 3.159(c).

The veteran's claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
major depressive disorder, bears directly upon the veteran's 
claim of entitlement to service connection for a cerebral 
aneurysm with resultant stroke, seizure disorder, and 
neurological and ophthalmologic complications, to include as 
secondary to major depressive disorder and/or hypertension.  
Accordingly the two issues are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both issues have been considered).  As such, the Board 
is unable to review the issue of entitlement to service 
connection for a cerebral aneurysm with resultant stroke, 
seizure disorder, and neurological and ophthalmologic 
complications, to include as secondary to major depressive 
disorder and/or hypertension, until the issue of and 
entitlement to service connection for hypertension, to 
include as secondary to service-connected major depressive 
disorder, is resolved.  Id.  In addition, the claim for TDIU 
is inextricably intertwined with the two service-connected 
issues as the outcome on those two issues will affect the 
determination on TDIU

The above decision grants the veteran an evaluation of 70 
percent disabling for major depressive disorder beginning 
April 24, 2007.  In light of this grant, the RO must 
readjudicate on remand whether total disability rating based 
on individual unemployability is warranted.  See Bernard, 4 
Vet. App. at 392-94.

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper 
authorization, request treatment records 
pertaining to the veteran from the 
University of Cincinnati in Cincinnati, 
Ohio.  Any additional pertinent records 
identified by the veteran during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

2.  Obtain all VA medical records 
compiled since April 28,  2008 by the 
Philadelphia VAMC.  If no additional 
records exist the claims file should be 
documented accordingly.

3.  Thereafter, the RO should conduct any 
other development deemed warranted and 
then readjudicate the veteran's claims to 
include whether a total disability rating 
based on individual unemployability is 
warranted in light of the grant of an 
evaluation of 70 percent for major 
depressive disorder beginning April 24, 
2007.  If the benefits sought on appeal 
are not granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


